DETAILED ACTION
This Non-Final Office Action is based on the claims filed on 6/9/2020.
Claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki et al. (JP 2017045760)  (the translation provided on 6/9/2020 by applicant).

As to claim 1 Yuki discloses an ignition coil (figure 1) comprising: 
a primary coil (fig.1 #210) and a secondary coil (fig. 1 #220) magnetically coupled with each other;
a core cover (fig. 1 #5) disposed around the primary coil and the secondary coil; and 
an outer peripheral core (fig. 1 #4) supported by the core cover (fig. 1 #5), wherein 
the core cover (fig. 1 #5) includes a pair of support portions (fig. 13 #51 and 52) that support the outer peripheral core (fig. 14 # 41 and 43); and 
at least one of the pair of support portions (fig. 15 #52) includes a flexible portion that elastically presses the outer peripheral core (shown in the figure 15), the flexible portion having flexibility in an arrangement direction along which the pair of support portions is arranged. 

As to claim 2 Yuki discloses the ignition coil according to claim 1, wherein the core (fig. 14 #41) over includes a cover facing surface that faces the outer peripheral core (fig. 13 #52): 
the flexible portion (fig. 13 #52) includes a guide surface inclined towards a cover facing surface side or one side with respect to a direction orthogonal to the arrangement direction and parallel to the cover facing Surface as it approaches an outer periphery side in the arrangement direction. (shown in the figure 13)

As to clam 3 Yuki discloses the ignition coil according to claim 1, wherein 
the core cover (fig. 13 #5) includes a cover facing surface (fig. 13 #54) that faces the outer peripheral core (fig. 14 #41); 
if a surface portion in the outer peripheral core contacting with the flexible portion is defined as a contact surface portion (fig. 14 #43), a contact position between the contact surface portion and the flexible portion (fig. 15 #52) is positioned at a portion farther than a central position of the contact surface portion with respect to the cover facing surface in a normal line direction of the cover facing surface. (shown clearly in the figures 13-15 which are similar to the drawings presented in the application).

As to claim 4 Yuki discloses the ignition coil according to claim 1, wherein the flexible portion (fig. 15 #52) is formed to approach towards an outer peripheral core (fig. 15 #43) side in the arrangement direction as it approaches one side in a surface direction orthogonal to the arrangement direction.

As to claim 5 Yuki disclose the ignition coil according to claim 1, wherein the flexible portion is formed into a curved shape from a root portion to a tip end portion thereof. (shown in figure 15 the protrusion 512 which contains the flexible portion is curved and the flexible portion 52 is shown in a curved shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to ignition coil cover design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747      


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747